UNIVERSAL FOREST PRODUCTS, INC. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 25, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-22684 UNIVERSAL FOREST PRODUCTS, INC. (Exact name of registrant as specified in its charter) Michigan 38-1465835 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification Number) 2801 East Beltline NE, Grand Rapids, Michigan49525 (Address of principal executive offices)(Zip Code) (Zip Code) Registrant's telephone number, including area code (616) 364-616 NONE (Former name or former address, if changed since last report.) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Smaller reporting company o Indicate by checkmark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding as of June 25, 2011 Common stock, no par value TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION. Item 1. Financial Statements. Consolidated Condensed Balance Sheets at June 25, 2011,December 25, 2010 and June 26, 2010. 3 Consolidated Condensed Statements of Earnings for the Three and SixMonths Ended June 25, 2011 and June 26, 2010. 4 Consolidated Condensed Statements of Equity for the Six Months Ended June 25, 2011 and June 26, 2010. 5 Consolidated Condensed Statements of Cash Flows for the Six Months Ended June 25, 2011 and June 26, 2010. 6 Notes to Consolidated Condensed Financial Statements. 7 - 15 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 - 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 29 Item 4. Controls and Procedures. 29 PART II. OTHER INFORMATION. Item 1. Legal Proceedings - NONE. Item 1A. Risk Factors - NONE. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 30 Item 3. Defaults Upon Senior Securities - NONE. Item 4. (Removed and Reserved). Item 5. Other Information. 30 Item 6.
